Case 2:19-cv-00429-ES-SCM Document 45 Filed 07/20/20 Page 1 of 21 PageID: 681



FLASTER/GREENBERG PC
By:    Adam E. Gersh, Esquire
Commerce Center
1810 Chapel Avenue West
Cherry Hill, NJ 08002
(856) 382-2246
Adam.Gersh@flastergreenberg.com
Attorneys for Defendants Cortica-US, Inc. and Cortica, LTD


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

M&B IP ANALYSTS, LLC,                              :
                                                   :
                          Plaintiff,               :
                                                   :
       v.                                          :    C.A. No. 2:19-cv-00429
                                                   :
CORTICA-US, INC., and CORTICA, LTD.,               :
                                                   :
                         Defendants.
                                                   :
                                                   :    JURY TRIAL DEMANDED
                                                   :


            ANSWER AND AFFIRMATIVE DEFENSES OF CORTICA, LTD.

       Defendant Cortica, LTD. (“Answering Defendant”) by way of answer to the Complaint

of Plaintiff M&B IP Analysts, LLC “Plaintiff”) states as follows:

                                 RESPONSE TO ALLEGATIONS
                               OF PLAINTIFF’S COMPLAINT

       1.      Denied. The allegations of the corresponding paragraph constitute conclusions of

law to which no response is required and, in any event, they are denied.

       2.      Denied. The allegations of the corresponding paragraph constitute conclusions of

law to which no response is required and, in any event, they are denied.
Case 2:19-cv-00429-ES-SCM Document 45 Filed 07/20/20 Page 2 of 21 PageID: 682



       3.      Denied. In accordance with Fed. R. Civ. Pro. 8 (b)(5), after a reasonable inquiry,

Answering Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations of the corresponding paragraph and, therefore, they are denied.

       4.      Admitted in part and denied in part. Answering Defendant admits only that

Cortica-US, Inc.’s state of incorporation is Delaware. The remaining allegations of the

corresponding paragraph constitute conclusions of law to which no response is required and, in

any event, they are denied.

       5.      Admitted in part and denied in part. Answering Defendant admits only that

Cortica, LTD’s business address is 103 Allenby Street, 4th Floor, Tel Aviv, Israel. The remaining

allegations of the corresponding paragraph constitute conclusions of law to which no response is

required and, in any event, they are denied.

       6.      Denied. The allegations of the corresponding paragraph constitute conclusions of

law to which no response is required and, in any event, they are denied.

       7.      Answering Defendant admits only that Cortica-US, Inc.is a subsidiary of Cortica,

LTD. All other allegations are denied.

       8.      Denied. In accordance with Fed. R. Civ. Pro. 8 (b)(5), after a reasonable inquiry,

Answering Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations of the corresponding paragraph and, therefore, they are denied.

       9.      Denied. In accordance with Fed. R. Civ. Pro. 8 (b)(5), after a reasonable inquiry,

Answering Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations of the corresponding paragraph and, therefore, they are denied.




                                               -2-
Case 2:19-cv-00429-ES-SCM Document 45 Filed 07/20/20 Page 3 of 21 PageID: 683



       10.      Denied. In accordance with Fed. R. Civ. Pro. 8 (b)(5), after a reasonable inquiry,

Answering Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations of the corresponding paragraph and, therefore, they are denied.

       11.      Denied. In accordance with Fed. R. Civ. Pro. 8 (b)(5), after a reasonable inquiry,

Answering Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations of the corresponding paragraph and, therefore, they are denied.

       12.      Denied. In accordance with Fed. R. Civ. Pro. 8 (b)(5), after a reasonable inquiry,

Answering Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations of the corresponding paragraph and, therefore, they are denied.

        13.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. By way of further response, Answering Defendant does not have, and

never had, any contractual relationship with the Plaintiff, and after a reasonable inquiry, to

Answering Defendant's best knowledge, the Co-Defendant Cortica-US, Inc. also does not have,

and never had, any contractual with the Plaintiff, and any services that the Plaintiff provided,

were provided pursuant to Plaintiff’s agreement with a party other than the named Defendants.

              14.      Admitted in part and denied in part. Answering Defendant admits only

that it is a patent holder of its patents. Answering Defendant denies the allegations of the

corresponding paragraph to the extent, if any, they are directed at Answering Defendant and, to

the extent if any, they are directed a party other than Answering Defendant, no response from

Answering Defendant is required.




                                                 -3-
Case 2:19-cv-00429-ES-SCM Document 45 Filed 07/20/20 Page 4 of 21 PageID: 684



       15.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica-US,

Inc. also does not have, and never had, any contractual with the Plaintiff, and any services that

the Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

       16.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica-US,



                                                -4-
Case 2:19-cv-00429-ES-SCM Document 45 Filed 07/20/20 Page 5 of 21 PageID: 685



Inc.also does not have, and never had, any contractual with the Plaintiff, and any services that the

Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

       17.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica-US,

Inc.also does not have, and never had, any contractual with the Plaintiff, and any services that the

Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

       18.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding



                                                -5-
Case 2:19-cv-00429-ES-SCM Document 45 Filed 07/20/20 Page 6 of 21 PageID: 686



paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica-US,

Inc. also does not have, and never had, any contractual with the Plaintiff, and any services that

the Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

       19.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied.

       20.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied.




                                                -6-
Case 2:19-cv-00429-ES-SCM Document 45 Filed 07/20/20 Page 7 of 21 PageID: 687



       21.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied.

       22.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica-US,

Inc. also does not have, and never had, any contractual with the Plaintiff, and any services that

the Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

       23.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if



                                                -7-
Case 2:19-cv-00429-ES-SCM Document 45 Filed 07/20/20 Page 8 of 21 PageID: 688



any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica-US,

Inc. also does not have, and never had, any contractual with the Plaintiff, and any services that

the Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

       24.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica-US,

Inc. also does not have, and never had, any contractual with the Plaintiff, and any services that




                                                -8-
Case 2:19-cv-00429-ES-SCM Document 45 Filed 07/20/20 Page 9 of 21 PageID: 689



the Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

        25.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

information sufficient to form a belief about the truth of the allegations of the corresponding

paragraph and, therefore, they are denied. By way of further response, Answering Defendant

does not have, and never had, any contractual relationship with the Plaintiff, and after a

reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica-US,

Inc. also does not have, and never had, any contractual with the Plaintiff, and any services that

the Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

named Defendants.

                               ANSWER TO FIRST CAUSE OF ACTION

        26.     Answering Defendant hereby incorporates by reference the preceding paragraphs

of this pleading as if set forth fully herein.

        27.     Denied. Answering Defendant denies the allegations of the corresponding

paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

any, they are directed a party other than Answering Defendant, no response from Answering

Defendant is required. To the extent, if any, that a response is deemed necessary from

Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.



                                                 -9-
Case 2:19-cv-00429-ES-SCM Document 45 Filed 07/20/20 Page 10 of 21 PageID: 690



 Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

 information sufficient to form a belief about the truth of the allegations of the corresponding

 paragraph and, therefore, they are denied. By way of further response, Answering Defendant

 does not have, and never had, any contractual relationship with the Plaintiff, and after a

 reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica-US,

 Inc.nalso does not have, and never had, any contractual with the Plaintiff, and any services that

 the Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

 named Defendants.

        28.     Denied. Answering Defendant denies the allegations of the corresponding

 paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

 any, they are directed a party other than Answering Defendant, no response from Answering

 Defendant is required. To the extent, if any, that a response is deemed necessary from

 Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

 Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

 information sufficient to form a belief about the truth of the allegations of the corresponding

 paragraph and, therefore, they are denied. By way of further response, Answering Defendant

 does not have, and never had, any contractual relationship with the Plaintiff, and after a

 reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica-US,

 Inc. also does not have, and never had, any contractual with the Plaintiff, and any services that

 the Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

 named Defendants.

        29.     Denied. Answering Defendant denies the allegations of the corresponding

 paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if



                                                 -10-
Case 2:19-cv-00429-ES-SCM Document 45 Filed 07/20/20 Page 11 of 21 PageID: 691



 any, they are directed a party other than Answering Defendant, no response from Answering

 Defendant is required. To the extent, if any, that a response is deemed necessary from

 Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

 Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

 information sufficient to form a belief about the truth of the allegations of the corresponding

 paragraph and, therefore, they are denied.

        30.     Denied. Answering Defendant denies the allegations of the corresponding

 paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

 any, they are directed a party other than Answering Defendant, no response from Answering

 Defendant is required. To the extent, if any, that a response is deemed necessary from

 Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

 Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

 information sufficient to form a belief about the truth of the allegations of the corresponding

 paragraph and, therefore, they are denied.

        31.     Denied. By way of further response, Answering Defendant does not have, and

 never had, any contractual relationship with the Plaintiff, and after a reasonable inquiry, to

 Answering Defendant's best knowledge, the Co-Defendant Cortica-US, Inc. also does not have,

 and never had, any contractual with the Plaintiff, and any services that the Plaintiff provided,

 were provided pursuant to Plaintiff’s agreement with a party other than the named Defendants.

        32.     Denied. Answering Defendant denies the allegations of the corresponding

 paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

 any, they are directed a party other than Answering Defendant, no response from Answering

 Defendant is required. To the extent, if any, that a response is deemed necessary from



                                                 -11-
Case 2:19-cv-00429-ES-SCM Document 45 Filed 07/20/20 Page 12 of 21 PageID: 692



 Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

 Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

 information sufficient to form a belief about the truth of the allegations of the corresponding

 paragraph and, therefore, they are denied. By way of further response, Answering Defendant

 does not have, and never had, any contractual relationship with the Plaintiff, and after a

 reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica-US,

 Inc. also does not have, and never had, any contractual with the Plaintiff, and any services that

 the Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

 named Defendants.

         WHEREFORE, Answering Defendant respectfully requests that the Court enter judgment

 in its favor, dismiss with prejudice Plaintiff’s Complaint and all purported counts, and causes of

 action set forth therein, and award Answering Defendant its costs and expenses, including

 attorney’s fees, and any other relief that the Court may deem appropriate.

                              ANSWER TO SECOND CAUSE OF ACTION

         33.     Answering Defendant hereby incorporates by reference the preceding paragraphs

 of this pleading as if set forth fully herein.

         34.     Denied. Answering Defendant denies the allegations of the corresponding

 paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

 any, they are directed a party other than Answering Defendant, no response from Answering

 Defendant is required. To the extent, if any, that a response is deemed necessary from

 Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

 Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

 information sufficient to form a belief about the truth of the allegations of the corresponding



                                                  -12-
Case 2:19-cv-00429-ES-SCM Document 45 Filed 07/20/20 Page 13 of 21 PageID: 693



 paragraph and, therefore, they are denied. By way of further response, Answering Defendant

 does not have, and never had, any contractual relationship with the Plaintiff, and after a

 reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica-US,

 Inc. also does not have, and never had, any contractual with the Plaintiff, and any services that

 the Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

 named Defendants.

        35.     Denied. Answering Defendant denies the allegations of the corresponding

 paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

 any, they are directed a party other than Answering Defendant, no response from Answering

 Defendant is required. To the extent, if any, that a response is deemed necessary from

 Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

 Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

 information sufficient to form a belief about the truth of the allegations of the corresponding

 paragraph and, therefore, they are denied.

        36.     Denied. Answering Defendant denies the allegations of the corresponding

 paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

 any, they are directed a party other than Answering Defendant, no response from Answering

 Defendant is required. To the extent, if any, that a response is deemed necessary from

 Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

 Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

 information sufficient to form a belief about the truth of the allegations of the corresponding

 paragraph and, therefore, they are denied. By way of further response, Answering Defendant

 does not have, and never had, any contractual relationship with the Plaintiff, and after a



                                                 -13-
Case 2:19-cv-00429-ES-SCM Document 45 Filed 07/20/20 Page 14 of 21 PageID: 694



 reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica-US,

 Inc. also does not have, and never had, any contractual with the Plaintiff, and any services that

 the Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

 named Defendants.

        37.     Denied. Answering Defendant denies the allegations of the corresponding

 paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

 any, they are directed a party other than Answering Defendant, no response from Answering

 Defendant is required. To the extent, if any, that a response is deemed necessary from

 Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

 Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

 information sufficient to form a belief about the truth of the allegations of the corresponding

 paragraph and, therefore, they are denied. By way of further response, Answering Defendant

 does not have, and never had, any contractual relationship with the Plaintiff, and after a

 reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica-US,

 Inc. also does not have, and never had, any contractual with the Plaintiff, and any services that

 the Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

 named Defendants.

        38.     Denied. Answering Defendant denies the allegations of the corresponding

 paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

 any, they are directed a party other than Answering Defendant, no response from Answering

 Defendant is required. To the extent, if any, that a response is deemed necessary from

 Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

 Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or



                                                 -14-
Case 2:19-cv-00429-ES-SCM Document 45 Filed 07/20/20 Page 15 of 21 PageID: 695



 information sufficient to form a belief about the truth of the allegations of the corresponding

 paragraph and, therefore, they are denied. By way of further response, Answering Defendant

 does not have, and never had, any contractual relationship with the Plaintiff, and after a

 reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica-US,

 Inc. also does not have, and never had, any contractual with the Plaintiff, and any services that

 the Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

 named Defendants.

         WHEREFORE, Answering Defendant respectfully requests that the Court enter judgment

 in its favor, dismiss with prejudice Plaintiff’s Complaint and all purported counts, and causes of

 action set forth therein, and award Answering Defendant its costs and expenses, including

 attorney’s fees, and any other relief that the Court may deem appropriate.

                                ANSWER TO THIRD CAUSE OF ACTION

         39.     Answering Defendant hereby incorporates by reference the preceding paragraphs

 of this pleading as if set forth fully herein.

         40.     Denied. Answering Defendant denies the allegations of the corresponding

 paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

 any, they are directed a party other than Answering Defendant, no response from Answering

 Defendant is required. To the extent, if any, that a response is deemed necessary from

 Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

 Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

 information sufficient to form a belief about the truth of the allegations of the corresponding

 paragraph and, therefore, they are denied. By way of further response, Answering Defendant

 does not have, and never had, any contractual relationship with the Plaintiff, and after a



                                                  -15-
Case 2:19-cv-00429-ES-SCM Document 45 Filed 07/20/20 Page 16 of 21 PageID: 696



 reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica-US,

 Inc. also does not have, and never had, any contractual with the Plaintiff, and any services that

 the Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

 named Defendants.

        41.     Denied. Answering Defendant denies the allegations of the corresponding

 paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

 any, they are directed a party other than Answering Defendant, no response from Answering

 Defendant is required. To the extent, if any, that a response is deemed necessary from

 Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

 Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

 information sufficient to form a belief about the truth of the allegations of the corresponding

 paragraph and, therefore, they are denied. By way of further response, Answering Defendant

 does not have, and never had, any contractual relationship with the Plaintiff, and after a

 reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica-US,

 Inc. also does not have, and never had, any contractual with the Plaintiff, and any services that

 the Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

 named Defendants.

        42.     Denied. Answering Defendant denies the allegations of the corresponding

 paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

 any, they are directed a party other than Answering Defendant, no response from Answering

 Defendant is required. To the extent, if any, that a response is deemed necessary from

 Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

 Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or



                                                 -16-
Case 2:19-cv-00429-ES-SCM Document 45 Filed 07/20/20 Page 17 of 21 PageID: 697



 information sufficient to form a belief about the truth of the allegations of the corresponding

 paragraph and, therefore, they are denied. By way of further response, Answering Defendant

 does not have, and never had, any contractual relationship with the Plaintiff, and after a

 reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica-US,

 Inc. also does not have, and never had, any contractual with the Plaintiff, and any services that

 the Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

 named Defendants.

        43.     Denied. Answering Defendant denies the allegations of the corresponding

 paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

 any, they are directed a party other than Answering Defendant, no response from Answering

 Defendant is required. To the extent, if any, that a response is deemed necessary from

 Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

 Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

 information sufficient to form a belief about the truth of the allegations of the corresponding

 paragraph and, therefore, they are denied.

        44.     Denied. Answering Defendant denies the allegations of the corresponding

 paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

 any, they are directed a party other than Answering Defendant, no response from Answering

 Defendant is required. To the extent, if any, that a response is deemed necessary from

 Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

 Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

 information sufficient to form a belief about the truth of the allegations of the corresponding

 paragraph and, therefore, they are denied. By way of further response, Answering Defendant



                                                 -17-
Case 2:19-cv-00429-ES-SCM Document 45 Filed 07/20/20 Page 18 of 21 PageID: 698



 does not have, and never had, any contractual relationship with the Plaintiff, and after a

 reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica-US,

 Inc. also does not have, and never had, any contractual with the Plaintiff, and any services that

 the Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

 named Defendants.

        45.     Denied. Answering Defendant denies the allegations of the corresponding

 paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

 any, they are directed a party other than Answering Defendant, no response from Answering

 Defendant is required. To the extent, if any, that a response is deemed necessary from

 Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.

 Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

 information sufficient to form a belief about the truth of the allegations of the corresponding

 paragraph and, therefore, they are denied. By way of further response, Answering Defendant

 does not have, and never had, any contractual relationship with the Plaintiff, and after a

 reasonable inquiry, to Answering Defendant's best knowledge, the Co-Defendant Cortica-US,

 Inc. also does not have, and never had, any contractual with the Plaintiff, and any services that

 the Plaintiff provided, were provided pursuant to Plaintiff’s agreement with a party other than the

 named Defendants.

        46.     Denied. Answering Defendant denies the allegations of the corresponding

 paragraph to the extent, if any, they are directed at Answering Defendant and, to the extent if

 any, they are directed a party other than Answering Defendant, no response from Answering

 Defendant is required. To the extent, if any, that a response is deemed necessary from

 Answering Defendant as to allegations addressed to another party, in accordance with Fed. R.



                                                 -18-
Case 2:19-cv-00429-ES-SCM Document 45 Filed 07/20/20 Page 19 of 21 PageID: 699



 Civ. Pro. 8 (b)(5), after a reasonable inquiry, Answering Defendant lacks knowledge or

 information sufficient to form a belief about the truth of the allegations of the corresponding

 paragraph and, therefore, they are denied.

        WHEREFORE, Answering Defendant respectfully requests that the Court enter judgment

 in its favor, dismiss with prejudice Plaintiff’s Complaint and all purported counts, and causes of

 action set forth therein, and award Answering Defendant its costs and expenses, including

 attorney’s fees, and any other relief that the Court may deem appropriate.

                                  AFFIRMATIVE DEFENSES

        Without admitting or acknowledging that Answering Defendant bears any burden of

 proof about any of the following affirmative defenses, Answering Defendant avers:

                                     First Affirmative Defense

        Plaintiff’s Complaint, in whole or in part, fails to state a claim upon which relief can be

 granted.

                                   Second Affirmative Defense

        Plaintiff’s claims are barred, in whole or in part, by the absence of any contractual privity

 with Answering Defendant.

                                    Third Affirmative Defense

        Plaintiff’s claims are barred or limited because it has unclean hands.

                                   Fourth Affirmative Defense

        Plaintiff brought this action in the improper venue and in a Court that lacks jurisdiction

 over Answering Defendant and/or all the parties.

                                     Fifth Affirmative Defense

        Plaintiff’s claims are barred by the doctrines of waiver, estoppel and/or unclean hands.

                                    Sixth Affirmative Defense

                                                -19-
Case 2:19-cv-00429-ES-SCM Document 45 Filed 07/20/20 Page 20 of 21 PageID: 700



        Plaintiff’s claims are barred, in whole or in part, by applicable statute of limitations or

 other limitations upon actions.

                                    Seventh Affirmative Defense

        Plaintiff has failed to mitigate its alleged damages.

                                     Eighth Affirmative Defense

        Plaintiff’s claims are barred by the doctrine of laches.

                                     Ninth Affirmative Defense

        No act or omission on the part of Answering Defendant was the proximate cause or

 contributing cause of any damages Plaintiff allegedly suffered.

                                     Tenth Affirmative Defense

        Plaintiff’s claims are barred, in whole or in part, because Answering Defendant never

 owed any duty to Plaintiff and never breached any duty allegedly owed to it.

                                    Eleventh Affirmative Defense

        Answering Defendant at all times acted in good faith, for legitimate business reasons, and

 without intent to violate the law or cause harm to Plaintiff.

                                    Twelfth Affirmative Defense

        Plaintiff’s claims are barred because Plaintiff unreasonably failed to avail itself of the

 remedies available its contract with third parties that gives rises to its claims

                                   Thirteenth Affirmative Defense

        Plaintiff’s claims are barred because Plaintiff failed to exhaust Plaintiff’s available

 administrative remedies.

                                   Fourteenth Affirmative Defense

        Plaintiff brought this action in the improper venue and in a Court that lacks jurisdiction

 over the subject matter.

                                                  -20-
Case 2:19-cv-00429-ES-SCM Document 45 Filed 07/20/20 Page 21 of 21 PageID: 701



                                  Fifteenth Affirmative Defense

        Any sums due to Plaintiff are offset in their entirety due to the damages Plaintiff’s actions

 caused to Answering Defendant through its negligent services, overbilling, and performance of

 work that was not approved by Answering Defendant.

        Answering Defendant intends to rely upon such other defenses as may be available or

 become apparent during discovery proceedings in this case and hereby specifically reserves the

 right to amend this Answer to plead said defenses.

        WHEREFORE, Answering Defendant respectfully requests that the Court enter judgment

 in its favor, dismiss with prejudice Plaintiff’s Complaint and all purported counts, and causes of

 action set forth therein, and award Defendant its costs and expenses, including attorney’s fees,

 and any other relief that the Court may deem appropriate.




                                     FLASTER/GREENBERG P.C.

 Dated: July 20, 2020                By: /s/ Adam E. Gersh
                                     Adam E. Gersh, Esquire
                                     Adam.Gersh@flastergreenberg.com
                                     Commerce Center
                                     1810 Chapel Avenue West
                                     Cherry Hill, NJ 08002
                                     (856) 382-2246 (Telephone)
                                     (856) 661-1919 (Facsimile)
                                     Attorneys for Defendants Cortica-US, Inc.
                                     and Cortica, LTD




                                                -21-
